DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Stieber et al., (U.S. PGPub. No. 2012/0271225). Stieber discloses a similar device (Figs. 1-2) for producing cold atmospheric pressure plasma (abstract; [0001]) comprising a flexible, extensive multilayer system including a first electrode layer (2) and a second electrode layer (4) separated by a flexible dielectric layer (3). The device further includes a first insulating material (1) arranged adjacent to the first electrode layer (2) on the side of the multilayer system facing away from the surface to be treated.
Although the prior art teaches a similar device, the prior art fails to teach all of the limitations of, or render obvious, the specifically claimed device for producing a cold atmospheric pressure plasma for the treatment of human and/or animal surfaces including, “a first electrode layer (12) on the side (4) facing away from the surface to be treated of the multilayer system (2), - a second electrode layer (14) on the side (3) facing the surface of the multilayer system (2), wherein the second electrode layer comprises a plurality of recesses (90) or is formed like a grid or meandering, - a dielectric layer (13) arranged between the first electrode layer (12) and the second electrode layer (14), - a first insulating layer (11) arranged adjacent to the first electrode layer (12) on the side (4) of the multilayer system (2) facing away from the surface to be treated, - a flexible second insulating layer (15) arranged adjacent to the second electrode layer (14) on the side (3) of the multilayer system (2) facing the surface to be treated, - a spacer layer (16) arranged adjacent to the flexible second insulating layer (15) on the side (3) facing the surface to be treated of the multilayer system (2), wherein the spacer layer (16) is configured to provide a sufficient gas volume so that a plasma can ignite, - a third insulating layer (17) arranged adjacent to the spacer layer (16) on the side (3) if the multilayer system (2) facing the surface to be treated” as recited in independent claim 1 in combination with the other limitations of the claim. 
Accordingly claims 2, 4, 6, 8-10, 17, and 26-33 are allowed due to their dependency on independent claim 1. 
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-2, 4, 6, 8-10, 17, and 26-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794